


110 HR 1785 IH: To direct the Secretary of the Interior to ensure that

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1785
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to ensure that
		  certain questions are placed on the ballot of the 2008 general election in
		  American Samoa.
	
	
		1.Questions to be placed on
			 ballotThe Secretary of the
			 Interior shall ensure that the following questions are placed on the ballot of
			 the 2008 general election in American Samoa:
			(1)Whether
			 individuals who are born in American Samoa should become citizens of the United
			 States.
			(2)Whether the
			 Senators of the American Samoa Fono should be elected by the qualified electors
			 from the respective counties that the Senators are to represent.
			(3)Whether American
			 Samoa should have its own Federal district court with limited
			 jurisdiction.
			
